RUSSELL, Judge
(dissenting).
I find that the trial court’s interpretation of the applicable statutes, and the majority’s approval of that interpretation, improperly limits the field of operation of § 22-22A-7(c)(6), Ala. Code 1975. In particular, I disagree with the majority’s position that § 22-22A-7(c)(6) is meaningful only insofar as it provides the time for filing an appeal from a final decision by ADEM. Such a position is in conflict with this court’s findings in Bates Motel, Inc. v. Environmental Management Commission, 596 So.2d 924 (Ala.Civ.App.1991), and Alabama En*347vironmental Management Commission v. Fisher Industrial Service, Inc., 586 So.2d 908 (Ala.Civ.App.1991), wherein we held that when a final decision of ADEM is entered in accordance with § 22-22A-7(c), judicial review of the decision is exempted from the application of § 41-22-20, Ala. Code 1975, and instead will be in accordance with § 22-22A-7(c)(6). See also Ex parte Baldwin County Commission, 526 So.2d 564 (Ala.1988); Dawson v. Alabama Department of Environmental Management, 529 So.2d 1012 (Ala.Civ.App.1988), overruled in part on different grounds by Ex parte Fowl River Protective Ass’n, 572 So.2d 446 (Ala.1990).
Because this court has previously interpreted the applicable statutes in a manner giving § 22-22A-7(c) a broader effect than the majority does in the instant case, I must respectfully dissent.